Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-20 have been cancelled
Claims 21-32 have been submitted for examination
Claims 21=32 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,984,335. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
10,984,335
21












a first data qubit having a first excitation frequency; 
a first ancilla qubit having a second excitation frequency and being spaced apart from said data qubit; and 
a resonator arranged between said data first qubit and said first ancilla qubit to provide a transfer of quantum information therebetween, 





wherein a resonance frequency of said 

wherein said resonator enables transmission of quantum information between said first data qubit and said first ancilla qubit via virtual photons for quantum error correction.
























a data qubit chip spaced apart from said ancilla qubit chip, said data qubit chip comprising a plurality of data qubits; and 
an interposer coupled to said ancilla qubit chip and said data qubit chip, said interposer comprising a dielectric material and a plurality of superconducting structures formed in said dielectric material, wherein a data qubit of said plurality of data qubits has a first frequency, an ancilla qubit of said plurality of ancilla qubits has a second frequency, and a superconducting resonator comprising a superconducting structure of said plurality of superconducting 
wherein said superconducting structures enable transmission of quantum information between said plurality of data qubits on said data qubit chip and said plurality of ancilla qubits on said ancilla qubit chip via virtual photons for quantum error correction.




2.	Similarly, Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,984,335. Although the claims at issue are not identical, they are not patentably distinct from each other.
10,984,335. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
10,984,335
30









A quantum system, comprising: 


an ancilla qubit chip disposed in a containment vessel, the ancilla qubit chip comprising a plurality of ancilla qubits; 
a data qubit chip disposed in the containment vessel and spaced apart from said ancilla qubit chip, said data qubit chip comprising a plurality of data qubits; and an interposer coupled 
a superconducting resonator comprising a superconducting structure of said plurality of superconducting structures formed in said interposer 
wherein said superconducting structures enable transmission of quantum information between said plurality of data qubits on said data qubit chip and said plurality of ancilla qubits on said ancilla qubit chip via virtual photons for quantum error correction.























an ancilla qubit chip comprising a plurality of ancilla qubits; 


a data qubit chip spaced apart from said ancilla qubit chip, said data qubit chip comprising a plurality of data qubits; and 


an interposer coupled to said ancilla qubit chip and said data 



a plurality of superconducting structures formed in said dielectric material, wherein a data qubit of said plurality of data qubits has a first frequency, an ancilla qubit of said plurality of ancilla qubits has a second frequency, and 
a superconducting resonator comprising a superconducting structure of said plurality of superconducting structures formed in said interposer has a third frequency, 



wherein said third frequency is detuned from said first frequency and said second frequency to prevent real photon transfer between said data qubit and said ancilla qubit, and 

wherein said superconducting structures enable transmission of quantum information between said plurality of data qubits on said data qubit chip and said plurality of ancilla qubits on said ancilla qubit chip via virtual photons for quantum error correction.

10,984,335. Although the claims at issue are not identical, they are not patentably distinct from each other.

5.	Similarly, Claim 32 is rejected under ODP for the same reasons as per claim 30 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112